Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.
Detailed Action
3. 	This action is in response to the filing with the office dated 06/24/2022. 
	Claims 1, 8 and 15 have been amended. Claims 1-21 are now pending in this office action.
Allowable Subject matter
4.	Claims 1, 8 and 15 are allowed as being independent claims.
5.    	Dependent claims 2-7 are allowed as being dependent on independent claim 1. Dependent claims 9-14 are allowed as being dependent on independent claim 8. Dependent claims 16-21 are allowed as being dependent on independent claim 15.
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 8 and 15 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. While there are  methods to provide mechanisms for mapping identities among resources. The system and method are able to extract information relevant to a particular entity, such as an employee or user, and to consolidate and/or personalize such information as needed (Yared; Peter (US 20190199729 A1) Abstract), there does not appear to be a specific teaching of “obtaining identity management data further comprising: initiating a crawl process of the plurality of source systems to obtain database objects of SQL servers of the plurality of source systems, and initiating a permission collection service to fetch permissions of the obtained database objects from respective SQL servers of the plurality of source systems” as claimed in view of the rest of the limitations of claim 1. Similarly for claims 8 and 15. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

	Claim 1: An identity management system, comprising: a processor; a non-transitory, computer-readable storage medium, including computer instructions for: obtaining identity management data associated with a plurality of source systems in a distributed enterprise computing environment, the obtaining identity management data further comprising: initiating a crawl process of the plurality of source systems to obtain database objects of SQL servers of the plurality of source systems, and initiating a permission collection service to fetch permissions of the obtained database objects from respective SQL servers of the plurality of source systems; the identity management data comprising data on a set of identity management artifacts utilized in identity management in the distributed enterprise computing environment, including a set of identities, SQL database objects and entitlements associated with the SQL database objects, wherein: the plurality of source systems include an authoritative source system and the identity management data comprises identity data on a set of identities obtained from the authoritative source system, wherein each of the set of identities is associated with a first identifier for that identity obtained from the authoritative source system, the plurality of source systems include at least one SQL server and the identity management data comprises SQL object data on SQL database objects of the SQL server and entitlement data on a set of entitlements, wherein each of the set of entitlements is associated with a second identifier and an associated SQL database object of the SQL database objects; Attorney Docket No.Application No. 17/387,462 SAIL1560-1Customer ID: 44654 3 receiving a criteria associated with a first identity of the set of identities; determining one or more entitlements to SQL database objects based on the second identifier associated with each of the set of entitlements and the first identifier for the first identity, wherein the one or more entitlements are associated with the first identity and are determined by correlating the second identifier associated with one or more entitlements with the first identifier for the first identity; and presenting the one or more entitlements and associated SQL database objects in association with the first identity.
	Claim 8: A method, comprising: obtaining identity management data associated with a plurality of source systems in a distributed enterprise computing environment, the obtaining identity management data further comprising: initiating a crawl process of the plurality of source systems to obtain database objects of SQL servers of the plurality of source systems, and initiating a permission collection service to fetch permissions of the obtained database objects from respective SQL servers of the plurality of source systems; the identity management data comprising data on a set of identity management artifacts utilized in identity management in the distributed enterprise computing environment, including a set of identities, SQL database objects and entitlements associated with the SQL database objects, wherein: the plurality of source systems include an authoritative source system and the identity management data comprises identity data on a set of identities obtained from the authoritative source system, wherein each of the set of identities is associated with a first identifier for that identity obtained from the authoritative source system, the plurality of source systems include at least one SQL server and the identity management data comprises SQL object data on SQL database objects of the SQL server and entitlement data on a set of entitlements, wherein each of the set of entitlements is associated with a second identifier and an associated SQL database object of the SQL database objects; receiving a criteria associated with a first identity of the set of identities; determining one or more entitlements to SQL database objects based on the second identifier associated with each of the set of entitlements and the first identifier for the first identity, wherein the one or more entitlements are associated with the first identity and are determined by correlating the second identifier associated with one or more entitlements with the first identifier for the first identity; and presenting the one or more entitlements and associated SQL database objects in association with the first identity.
	Clam 15: A non-transitory computer readable medium, comprising instructions for: obtaining identity management data associated with a plurality of source systems in a distributed enterprise computing environment, the obtaining identity management data further comprising: initiating a crawl process of the plurality of source systems to obtain database objects of SQL servers of the plurality of source systems, and Attorney Docket No.Application No. 17/387,462initiating a permission collection service to fetch permissions of the obtained database objects from respective SQL servers of the plurality of source systems; the identity management data comprising data on a set of identity management artifacts utilized in identity management in the distributed enterprise computing environment, including a set of identities, SQL database objects and entitlements associated with the SQL database objects, wherein: the plurality of source systems include an authoritative source system and the identity management data comprises identity data on a set of identities obtained from the authoritative source system, wherein each of the set of identities is associated with a first identifier for that identity obtained from the authoritative source system, the plurality of source systems include at least one SQL server and the identity management data comprises SQL object data on SQL database objects of the SQL server and entitlement data on a set of entitlements, wherein each of the set of entitlements is associated with a second identifier and an associated SQL database object of the SQL database objects; receiving a criteria associated with a first identity of the set of identities; determining one or more entitlements to SQL database objects based on the second identifier associated with each of the set of entitlements and the first identifier for the first identity, wherein the one or more entitlements are associated with the first identity and are determined by correlating the second identifier associated with one or more entitlements with the first identifier for the first identity; and presenting the one or more entitlements and associated SQL database objects in association with the first identity.

	The closest prior art on record Yared; Peter (US 20190199729 A1) teaches, a consolidated identity system and method are implemented to provide improved identity management and resource access management, particularly in the context of an enterprise system that requires a tight trust model. In at least one embodiment, the described system and method provide mechanisms for mapping identities among resources. The system and method are able to extract information relevant to a particular entity, such as an employee or user, and to consolidate and/or personalize such information as needed. The closest prior art on record Tandon; Sanjay (US 20150012966 A1) teaches, A method and system is provided for assessing the cumulative set of access entitlements to which an entity, of an information system, may be implicitly or explicitly authorized, by virtue of the universe of authorization intent specifications that exist across that information system, or a specified subset thereof, that specify access for that entity or for any entity collectives with which that entity may be directly or transitively affiliated. The effective system-level access granted to the user based upon operating system rules or according to access check methodologies is  determined and mapped to administrative tasks to arrive at the cumulative set of access entitlements authorized for the user. The closest prior art on record FILIP; Marcin (US 20210318998 A1) teaches, Methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: running an application on one or more computing node, the application providing user access to a database; receiving by the application registration data from a user for registering the user into a service; in response to the receiving the registration data from the user, generating a user schema that defines access rights of the user to the database, wherein the generated user schema includes a set of shared data structure objects instantiated in a storage system associated to the application, and a set of private data structure objects.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164